-!.;~,:..-, i.(/~458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                                 UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                                 V.

                        Carlos Manuel Merino-Guzman                                        CaseNumber: 3:19-mj-23773




      REGISTRATION NO. 89043298                                                                                            SEP 13 2019
      THE DEFENDANT:
       ts:] pleaded guilty to count(s) 1 of Complaint                                                               CLERK    g~~~~c\~ gJ g~~~6RNI~
                                                                                                                                        1


        •    was found guilty to count(;s)~==::=============~~~~~~~~=~~~
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Nature of Offense                                                            ·' Co~nt Number(s}
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                     1

        •    The defendant has been found not guilty on count( s)
                                                                                      -------------------
        •    Count(s)
                            ------------------
                                                                                            dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                             \t
                                          r
                                 TIME SERVED                         ---------~days   •
         ts:] Assessment: $10 WAIVED                           ts:] Fine: WAIVED
        C8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Friday, September 13, 2019
                                                                                          Date of Imposition of Sentence
                                                                                                              (-
                            I
                                                      .t ,;                                                   '
        Received f ·
                          1/     j:   /    ,/l
                                .<Utt/ CA'L,LC,e                                              . .,,v\\
                                                                                           /lt.'\A       --I_ \.       ~ ..
                                                                                                              . '--,:;::-:.11~
                       DUSM                                                               HONORABLE RICHARD L. PUGLISI
                                                                                          UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                             3:19-mj-23773
